Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Zhu et al. (US Patent Application Publication no. 2016/0222533), Tokumoto et al (US Patent no. 3,662,047), Mori (JP 2017137551) and Kadija (US Patent no. 4,521,281).
 	Regarding claims 1 and 14, Zhu teaches a method for electrowinning titanium using an anode and a cathode in a molten salt bath (abstract; paragraph 15) the method using an anode containing metal titanium as the anode (paragraph 15, the anode is formed by a titanium-containing compound), the method comprising: a titanium deposition/electrowinning step of depositing metal titanium on the cathode (paragraphs 15; 36), wherein, in the titanium deposition step, a temperature of the molten salt bath is
from 300 °C to 1000 °C (paragraph 36), and the average current density of the cathode is maintained in a range of 0.05 to 1.50 A/cm2 (falls within the claimed range; paragraph 36). 
Zhu fails to teach wherein the deposition step is performed in a period of 30 minutes; a titanium separation step of mechanically separating the metal titanium deposited on the cathode after the deposition step and wherein the metal titanium is produced in the form of a sheet having a thickness from 20 um to 1000 µm.
Tokumoto teaches a method for producing metal titanium by carrying out electrolysis using an anode and a cathode in a molten salt bath (col. 1,lines 15-22), the method using an anode containing metal titanium as the anode (col. 4, lines 31-35; col. 13, lines 5-7; claim 24), the method comprising: a titanium deposition step of depositing metal titanium on the cathode (col. 13, lines 9-31), wherein, in the titanium deposition step, a temperature of the molten salt bath is from 520 °C to 560 °C (col. 12, line 61), and the duration of electrolysis is 30 minutes (col. 13, line 22). Tokumoto further discloses a step of separating the metal titanium deposited on the cathode from the cathode after the titanium deposition step (a reverse direction current is applied to remove the titanium deposited; col. 13, lines 63-69) in order to obtain titanium metal with a smooth surface (col. 1, lines 35-39). It would have been obvious to one having ordinary skill in the art at the time of filing to carry out electrolysis for about 30 minutes and separate the metal deposited on the cathode, as taught by Tokumoto, in the method of Zhu, in order to obtain titanium metal with a smooth surface.
Zhu in view of Tokumoto fails to teach wherein the separation step is a mechanical separation of the metal titanium deposited on the cathode and wherein the metal titanium is produced in the form of a sheet having a thickness from 20 um to 1000 µm.
Mori teaches a method for producing a metal titanium foil by molten salt
electrolysis (abstract) wherein the titanium foil obtained by electrolytic deposition at a
current density of about 0.075A/cm2 may be separated from the electrode (paragraphs
26, 36) in order to obtain a metal titanium foil having a smooth surface with a thickness
of 40 um or more (paragraph 19, tables 1-3 show thicknesses between 40-350 um). It
would have been obvious to one having ordinary skill in the art at the time of filing to
maintain a desired current density in the device of the modified Zhu as taught
by Mori, in order to obtain a metal titanium foil having a smooth surface with a thickness
of 40 um or more.
The modified Zhu fails to explicitly teach that the separation step is a mechanical separation. However, mechanical separation, i.e. scraping device, is well-known in the art to be effective for separating metal sheets electrodeposited on electrodes, as taught by Kadija.
Kadija discloses an electrolytic cell for continuously producing titanium or
titanium alloys by removing the metal electrodeposited on the cathode using a scraping
mechanism (62) which may comprise any suitable device, i.e. a knife blade, to peel off
the metal from the electrode (col. 5, lines 52-58). One having ordinary skill in the art at
the time of filing would have found it obvious to use mechanical separation, i.e. a knife
blade, to remove the metal from the cathode of the modified Zhu, because as
taught by Kadija, this is well-known in the art to be effective for continuously producing
titanium and one would have a reasonable expectation of success in doing so.
With regard to claim 2, Tokumoto teaches wherein in the titanium deposition
step, a surface area of a cathode immersed portion that is immersed in the molten salt
bath is 4000 mm (col. 18, lines 17-18; electrode is 20 mm wide and the length of the
immersed part is 200mm; 20mm * 200mm = 4000m2).
With regard to claim 3, Tokumoto further discloses wherein a surface of the
cathode on which metal titanium is deposited in the titanium deposition step is a rod,
6mm in diameter (correlates to the claimed curved surface shape; col. 13, line 5).
With regard to claim 4, Tokumoto teaches that the cathode is 6mm in diameter,
and the length of the immersed part is 7Omm (correlated to the claimed cylindrical
shape; col. 13, lines 5-6).
With regard to claim 5, the molten salt bath of Tokumoto contains at least two
selected from the group consisting of MgCl2, NaCl, KCI, and CaCl2 (see tables in
columns 12 and 13).
With regard to claim 6, the molten salt bath of Mori contains 80 mol% or more of
a combination of NaCl and KCI (paragraph 21; between 30-70 mol% KCI and between
40-60 mol% KCl).
With regard to claim 10, the molten salt bath of Mori contains about 5 mol% of
TiCl2 (paragraphs 31, 34).
With regard to claim 11, the molten salt bath of Mori does not contain BaCl2
(paragraph 21 — the alkali metal chloride is chosen between LiCl, NaCl, KCl and CsCl).
With regard to claim 12, the anode of Mori is made of titanium (paragraph 31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Tokumoto, Mori and Kadija as applied to claim 1 above, and further in view of Baona (CN 106757167).
With regard to claim 13, the modified Zhu teaches all the features discussed above but fails to disclose an anode dissolving step of dissolving the anode by electrolysis in the molten salt bath prior to the titanium deposition step.
Baona discloses a method for producing metal titanium in a molten salt
comprising an anode dissolving step of dissolving the anode by electrolysis in the
molten salt bath prior to the titanium deposition step (paragraph 3 under “Background
Technology’); wherein the current density of the cathode is maintained at a desired
range during the deposition step (claims 2, 5-7) in order to effectively obtain titanium of
high purity. One having ordinary skill in the art at the time of filing would have found it
obvious to dissolve the anode by electrolysis in the molten salt bath prior to the titanium
deposition step because as taught by Baona, this promotes the deposition of titanium
having a high purity and one would have a reasonable expectation of success in doing
so.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 10-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach wherein at least a surface of the cathode is also made from a metal titanium, as amended. Therefore, after further search and consideration, new grounds of rejection have been presented in view of Zhu et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794